Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowance

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		
		Claim 3  - - device of claim 2 - - has been changed to “device of claim 1”
Claim 4  - - device of claim 2 - - has been changed to “device of claim 1”
Claims 16-19 have been cancelled.

Response to Arguments

Applicant’s arguments, have been fully considered and are persuasive. The previous rejection has been withdrawn. The claims withdrawn have hereby been rejoined with the allowable genic claims. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/16/21 is hereby withdrawn. In In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 6-15 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: Lee et al. (US 20200267834) teaches the use of a terminal device and shielding member however does not teaches the further limitations  wherein the second coil comprises an overlapping portion and a non-overlapping portion wherein the overlapping portion overlaps the first coil, the shielding member comprises a first sub shielding member and a second sub shielding member, wherein the first sub shielding member overlaps the first coil and the second sub shielding member overlaps the non-overlapping portion of the second coil, and the first sub shielding member comprises an overlapping portion and a non-overlapping portion, wherein the overlapping portion of the first sub shielding member overlaps overlapping portion of the first coil, the non-overlapping portion of the first sub shielding member is opposite to the non-overlapping portion of the first coil, and a thickness of the overlapping portion of the first sub shielding member is greater than a thickness of the non-overlapping portion of the first sub shielding member. At least this further limitation is not taught or rendered obvious by the prior art of record. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner